Tilghman C. J.,
delivered the opinion of the Court, (after stating the facts.)
This point has been frequently decided by this Court. Parol evidence may be given of what passed between the parties, at, and immediately before the execution of a writing, in a case like the present, where the plaintiff was induced to execute the articles of agreement by the defendant’s promise to let him have the timber. To refuse performance of the verbal promise, after having made use of it to get the plaintiff’s signature to the agreement, is a trick, of which the law will not permit the defendant to avail himself. It is therefore the opinion of the Court, that the evidence ought to have been received. The judgment is to be reversed, and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.